Citation Nr: 1620923	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-41 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to March 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which-in pertinent part, denied the benefits sought on appeal.

In June 2015, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development. 


FINDING OF FACT

The Veteran does not have a currently diagnosed ankle disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  Prior to issuance of the October 2009 rating decision, via a July 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STR) and private treatment records are in the claims file.  Neither he nor his representative asserts that there are other records to obtain.  Further, as noted in the Introduction, the Board remanded the case for additional development, to include an examination.  The AMC complied with all of the directives, as noted in the Supplemental Statement of the Case (SSOC).  Further, the Board finds that the September 2015 examination report reflects that the examiner complied with the remand request, and provided an examination report that explains the examiner's findings and rationale.  Hence, it is adequate for appellate review purposes.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The AMC completed the additional development directed in the June 2015 Board remand.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran seeks entitlement to service connection for residuals of an in-service sprain of each ankle.  In his October 2009 Substantive Appeal, he asserted that he was treated for tendonitis of the right ankle, and an injury of the Achilles' of the left foot, and that he was placed on Profile as part of his treatment.  

STR reflect that, in October 1999, the Veteran complained of left ankle pain times 
2 weeks.  No report of injury or other trauma is noted.  Physical examination revealed  no edema, erythema, or ecchymosis.  The Veteran was able to fully bear weight, and his gait was normal.  The assessment was left ankle sprain.  Treatment was medication, no running for 5 days, and he was to walk and march to his own pace for that period.  A 3-Day Profile is of record.  In January 2000, the Veteran complained that he had twisted his right ankle in December 1999, and it was still painful when he ran.  Physical examination by the screener revealed no swelling or redness, and the Veteran walked without difficulty.  A medical officer's examination revealed the right ankle to have full range of motion with pain at the end, and at the tibular aspect of the malleolus.  The examiner noted that an X-ray was negative for fracture or dislocation.  The assessment was right ankle sprain/overuse.  Treatment was rest and Naprosyn.  There are no indications of any sequela in the STR.  A report of an examination at separation is not of record, but there is documentation to the effect that the Veteran was separated prior to the expiration of his enlistment due to a pre-existing asthma disorder.

In a written January 2010 submission, the Veteran stated that he had not received any treatment for either ankle since his active service.  

The August 2015 VA examination report reflects that the examiner reviewed the Veteran's STR and electronic records as part of the examination and recorded the Veteran's reported history of his ankles.  He reported that he had intermittent ankle pain with prolonged walking and standing, and that he had not sought treatment for his ankles since 1999.  This is consistent with the January 2010 statement noted above.  Additionally, the examiner noted the Veteran's discharge for asthma, and that there was no mention of an ankle disorder.  Physical examination revealed normal, pain-free ROM of both ankles in all planes.  There was no tenderness to palpation of soft tissue or crepitus.  The examiner noted that X-rays were read as unremarkable.

In response to the AMC's request for an opinion, the examiner noted that the Veteran's bilateral ankle examination was essentially normal with unremarkable 
X-rays.  Hence, it was less likely than not that an ankle disorder was causally connected to active service.  

The Board acknowledges the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding "that when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  There is no currently diagnosed ankle disorder, nor is there evidence of one at any time during the pendency of the appeal or recently before the filing of the June 2009 claim that began this appeal.  Thus, the Board finds that first requirement for service connection is not met.  Hence, the preponderance of the evidence is against the claim and service connection is not warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


